Citation Nr: 1715586	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-03 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee osteoarthritis as of December 17, 2007.

2.  Entitlement to a rating in excess of 10 percent prior to January 5, 2010, and in excess of  20 percent thereafter for service-connected left knee sprain with instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied a rating in excess of 10 percent for a service-connected disability characterized as left knee sprain with osteoarthritis under Diagnostic Code 5257.

In February 2010, the Veteran testified at a Travel Board hearing at the RO in Phoenix, Arizona, before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file. 
 
In a May 2011 rating decision, the RO increased the Veteran's rating from 10 to 20 percent for left knee strain, effective January 5, 2010 under Diagnostic Code 5257.  In addition, a separate 10 percent rating was assigned effective December 17, 2007, the Veteran's date of claim, based on osteoarthritis under Diagnostic Code 5010. The Veteran continues to appeal for higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In July 2010, May 2014, and April 2016, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  Unfortunately, another remand is needed. 

In a July 2015 rating decision, the RO denied service connection for liver condition, abnormal heart, and a left ankle condition, and continued a zero percent rating for hypertensive vascular disease.  The Veteran filed a timely notice of disagreement with the denial of service connection for abnormal heart, and withdrew claims for left ankle condition and liver condition.  In a July 2016 letter to the Veteran, the RO acknowledged his disagreement with its decision.  As it appears the RO is processing these claims, these claims remain pending before the RO. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay from the additional remand of the increased rating claim, but it is necessary to ensure there is a complete record and so that the Veteran is afforded every possible consideration. 

In an April 2016 decision, the Board remanded the claims so that the Veteran could be afforded a VA examination to determine the current severity of his service-connected left knee disabilities.  

The Veteran was afforded a VA examination in June 2016.  The Board finds that this examination report is inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

The June 2016 VA examination report reflects a result of pain on range of motion, but without significant functional limitations.  However, while the report recorded the Veteran's range of motion, the report did not specify whether testing was done for pain on both active and passive motion, or on weight-bearing and nonweight-bearing.  The report does not reflect at what degree pain begins, including during repetitive use and during flare-ups.  Furthermore, it does not appear that testing of the left knee was done in conjunction with testing the range of motion of his right knee.  Therefore, the examination report is ambiguous on whether these levels of testing were done.  In light of the deficiency, a new VA examination is needed.

The Board notes that in a July 2014 VA examination, the Veteran reported having flare-ups.  The June 2016 examination report reflects that the Veteran did not have flare-ups.  The new examination report should note whether the Veteran currently has flare-ups or has had flare-ups in the past.  

As such, the Board remands the case, in order that an adequate VA examination can be obtained, so that the Veteran's left knee conditions can be evaluated for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.

Prior to obtaining a new VA examination and opinion, any outstanding, pertinent VA outpatient treatment records and identified private treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in May 2016.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated since May 2016.

2.  Then, schedule the Veteran for a VA examination.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  The examiner should note at what degree motion of pain begins and ends.  

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups and after repetitive use.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups and repetitive use, the examiner should explain why.  The examiner should note at what degree of motion pain begins and ends during flare-ups and after repetitive use. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




